ORDER

PER CURIAM.
Chiropractic & Sports Injury Center of Creve Coeur, P.C. (“Defendant”) appeals the order granting All American Painting, L.L.C.’s (“Plaintiff’) motion for class certification in its action for violation of the Federal Telephone Consumer Protection Act (“TCPA”). We find that the trial court did not err in granting class certification. We affirm.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).